Exhibit 10.2.1
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (“Amendment”) is made this 31st day of December, 2008, by Spirit
AeroSystems, Inc. (the “Company”) and Ulrich Schmidt (the “Executive”) to the
Employment Agreement previously entered into between the Company and the
Executive as of August 3, 2005 (the “Agreement”).
WHEREAS, the Company and the Executive are parties to the Agreement; and
WHEREAS, the parties desire to amend the Agreement to address compliance with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); and
WHEREAS, the Company and the Executive have reviewed and approved the provisions
of this Amendment.
NOW THEREFORE, on the basis of the foregoing premises and the mutual covenants
and agreements contained herein, the parties hereby agree as follows:
1. Expense Reimbursement. Section 3(f) of the Agreement (regarding reimbursement
of expenses) is amended in its entirety to read as follows:
(f) Expenses. The Company will promptly pay or reimburse the Executive for all
reasonable out-of-pocket expenses incurred by the Executive during the term of
the Executive’s employment in the performance of duties hereunder in accordance
with the Company’s policies and procedures then in effect.
The expenses described in this Section 3(f) are not intended to provide for the
deferral of compensation within the meaning of Code Section 409A because all
such expenses are paid or reimbursed currently and/or will be tax-free. To the
extent such expenses are deemed to provide for the deferral of compensation
within the meaning of Code Section 409A, they are intended to meet the
requirements of a specified date or a fixed schedule of payments. Accordingly,
the Company will pay or reimburse (as applicable) all reasonable out-of-pocket
expenses incurred by the Executive during the term of the Executive’s employment
in the performance of duties under the Agreement in accordance with the
Company’s policies and procedures. The amount of expenses eligible for payment
or reimbursement in any calendar year will not affect the amount of expenses
eligible for payment or reimbursement in any other calendar year. Payment of, or
reimbursement for, an expense will be made as soon as administratively
practicable after the expense is incurred and in no event later than the end of
the calendar year after the calendar year in which the expense was incurred. The
right to payment of, or reimbursement for, these expenses is not subject to
liquidation or exchange for another benefit.

 

 



--------------------------------------------------------------------------------



 



2. Effect of Voluntary Termination. Section 7(a) of the Agreement (regarding the
effect of voluntary termination) is amended by replacing the first sentence
thereof with the following:
If Executive’s employment is voluntarily terminated by Executive, the Company
shall pay Executive’s Base Salary through point of termination and pay one half
(1/2) a pro rated bonus under the STIP for the time worked, such bonus to be
paid during the calendar year immediately following the year in which the
Executive’s employment terminates (but not later than March 15 of such calendar
year or, if earlier, the time incentive compensation would otherwise be payable
under the STIP for the year of termination), on the basis of the Company’s
performance relative to target achieved for that full year, provided that,
following termination of Executive’s employment, all benefits payable to
Executive under the STIP shall be paid in cash.
3. Effect of Termination Due to Contract Expiration. Section 7(c) of the
Agreement (regarding the effect of termination due to expiration of the
Agreement without renewal) is amended by adding the following paragraph after
the first paragraph thereof:
Notwithstanding any provision of this Section 7(c) to the contrary, the
following will govern the timing of amounts payable under this Section 7(c):
(1) to the extent the Executive constitutes a Specified Employee at the time
employment terminates (see Section 7(g)), the payments described in
Section 7(c)(i) will, to the extent such amounts are subject to Code
Section 409A, be delayed until the date that is the earlier of (i) six months
after the Executive’s termination of employment, or (ii) the date of the
Executive’s death, and upon reaching that date all amounts that would have been
paid during the six-month delay period, plus interest thereon at the prime rate
(as published in the Wall Street Journal) from the date the payment would have
been made but for this paragraph to the date of payment, will be paid in a
single lump sum and all remaining amounts will be paid in equal monthly payments
for the remainder of the Expiry Period; (2) to the extent the Executive is not a
Specified Employee at the time employment terminates, the payments described in
Section 7(c)(i) will be paid in equal monthly payments throughout the Expiry
Period; and (3) the STIP bonus payments described in Section 7(c)(ii) will be
paid during the calendar year immediately following the calendar year to which
the bonus amounts relate (e.g., the first bonus payment will be paid during the
calendar year immediately following the calendar year in which employment
terminates), but will in no event be paid later than March 15 of such calendar
year or, if earlier, the date during such calendar year on which STIP awards are
otherwise paid to active participants in the STIP.

 

-2-



--------------------------------------------------------------------------------



 



4. Effect of Involuntary Termination Without Cause. Section 7(d) of the
Agreement (regarding the effect of involuntary termination without cause) is
amended by adding the following paragraph after the first paragraph thereof:
Notwithstanding any provision of this Section 7(d) to the contrary, the
following will govern the timing of amounts payable under this Section 7(d):
(1) to the extent the Executive constitutes a Specified Employee at the time
employment terminates (see Section 7(g)), the payments described in
Section 7(d)(i) will, to the extent such amounts are subject to Code
Section 409A, be delayed until the date that is the earlier of (i) six months
after the Executive’s termination of employment, or (ii) the date of the
Executive’s death, and upon reaching that date all amounts that would have been
paid during the six-month delay period, plus interest thereon at the prime rate
(as published in the Wall Street Journal) from the date the payment would have
been made but for this paragraph to the date of payment, will be paid in a
single lump sum and all remaining amounts will be paid in equal monthly payments
for the remainder of the Termination Period; (2) to the extent the Executive is
not a Specified Employee at the time employment terminates, the payments
described in Section 7(d)(i) will be paid in equal monthly payments throughout
the Termination Period; and (3) the STIP bonus payments described in
Section 7(d)(ii) will be paid during the calendar year immediately following the
calendar year to which the bonus amounts relate (e.g., the first bonus payment
will be paid during the calendar year immediately following the calendar year in
which employment terminates), but will in no event be paid later than March 15
of such calendar year or, if earlier, the date during such calendar year on
which STIP awards are otherwise paid to active participants in the STIP.
5. Effect of Termination Due to Disability. Section 7(e) of the Agreement
(regarding the effect of termination due to disability) is amended by adding the
following paragraph after the first paragraph thereof:
Notwithstanding any contrary provision of this Section 7(e), the following will
govern the timing of amounts payable under this Section 7(e): (1) to the extent
the Executive constitutes a Specified Employee at the time employment terminates
(see Section 7(g)), the payments described in this Section 7(e) will, to the
extent such amounts are subject to Code Section 409A, be delayed until the
earlier of (i) six months after the Executive’s termination of employment, or
(ii) the date of the Executive’s death, and upon reaching that date all amounts
that would have been paid during the six-month delay period, plus interest
thereon at the prime rate (as published in the Wall Street Journal) from the
date the payment would have been made but for this paragraph to the date of
payment, will be paid in a single lump sum and all remaining amounts will be
paid in equal monthly payments until the Executive reaches age 65 or, if
earlier, commences full-time employment in an executive position with another
employer; and (2) to the extent the Executive is not a Specified Employee at the
time employment terminates, the payments described in this Section 7(e) will be
paid in equal monthly payments until the Executive reaches age 65 or, if
earlier, commences full-time employment in an executive position with another
employer.

 

-3-



--------------------------------------------------------------------------------



 



6. Effect of Termination Due to Death. Section 7(f) of the Agreement (regarding
the effect of termination due to death) is amended by adding the following
paragraph after the first paragraph thereof:
Notwithstanding any provision of this Section 7(f) to the contrary, the
following will govern the timing of amounts payable under this Section 7(f):
(1) the salary-continuation payments described in Section 7(f)(i) will be paid
in equal monthly payments throughout the remainder of the Employment Period; and
(2) the STIP bonus payments described in Section 7(f)(ii) will be paid during
the calendar year immediately following the calendar year to which the bonus
amounts relate (e.g., the first bonus payment will be paid during the calendar
year immediately following the calendar year in which employment terminates),
but will in no event be paid later than March 15 of such calendar year or, if
earlier, the date during such calendar year on which STIP awards are otherwise
paid to active participants in the STIP.
7. General Provisions Regarding Termination of Employment. A new Section 7(g)
will be added to the Agreement to read as follows:
(g) With respect to amounts payable to the Executive (or the Executive’s
beneficiary) under this Section 7 on account of or following termination of
employment, the following provisions also will apply, notwithstanding any
contrary provision of this Agreement:
(i) The termination of Executive as an employee of the Company (whether due to
retirement, disability, discharge, voluntary termination, or otherwise) will not
be deemed to occur earlier than the date on which the Executive has incurred a
separation from service with the Company and all entities that have a
relationship to the Company described in Section 414(b) or (c) of the Code,
applied by substituting the phrase “more than 50%” for the phrase “at least 80%”
in each place it appears in Code Section 1563(a)(1), (2), and (3) and in each
place it appears in Treas. Reg. § 1.414(c)-2.
(ii) The Executive is a “Specified Employee” if, with respect to a corporation
any stock in which is publicly traded on an established securities market or
otherwise, the Executive is, or is treated under Code Section 409A as, either
(i) an officer of the corporation having annual compensation greater than
$130,000 (as adjusted for cost-of-living increases in accordance with Code
Section 416(i)(1)(A) and Code Section 415(d)), (ii) a 5% owner of the
corporation, or (iii) a 1% owner of the corporation having annual compensation
from the corporation of more than $150,000. For purposes of determining the
Executive’s percentage ownership in a corporation, the constructive-ownership
rules described in Code Section 416(i)(1)(B) will apply. The determination of
whether the Executive is a Specified Employee will be made by the Company in
accordance with regulations issued under Code Section 409A and other available
guidance.

 

-4-



--------------------------------------------------------------------------------



 



(iii) With respect to the provision of, or the payment or reimbursement for,
medical insurance, life insurance, or other welfare-benefits after separation
from service (to the extent otherwise provided in this Section 7), if such
amounts are deemed to provide for the deferral of compensation within the
meaning of Code Section 409A, they are intended to meet the requirements of a
fixed schedule of payments. Accordingly, the Company will pay, provide, or
reimburse those amounts only during the period otherwise specified in this
Section 7. The amounts paid, provided, or reimbursed in any calendar year will
not affect the amount paid, provided, or reimbursed in any other calendar year.
To the extent payment or reimbursement for any amounts will be made to the
Executive (or the Executive’s beneficiary), in no event will payment or
reimbursement be made later than the end of the calendar year after the calendar
year in which the expense was incurred. The right to provision of, or payment or
reimbursement for, any benefits is not subject to liquidation or exchange for
any other benefit.
8. Controversy Expenses. Section 12(e) (related to reimbursement of certain
controversy expenses) is amended by adding the following paragraph at the end
thereof:
To address compliance with Code Section 409A, the parties agree that (i) the
reimbursements described in this Section 12(e) will in no event be made later
than the end of the calendar year after the calendar year in which such costs
and expenses are incurred by the Executive, (ii) the amounts paid or reimbursed
in any calendar year will not affect the amount paid or reimbursed in any other
calendar year, and (iii) the right to reimbursement under this Section 12(e) is
not subject to liquidation or exchange for any other benefit.
9. Offset. Section 16(a) (related to mitigation and offset) is amended by
replacing the second sentence thereof with the following:
Except as expressly provided herein, the Company’s obligation to make any
payment pursuant to, and otherwise perform its obligations under, this Agreement
shall not be affected by any offset, counterclaim or other right that the
Company may have against Executive for any reason, except that the Company shall
be entitled to offset amounts payable hereunder (other than amounts constituting
deferred compensation within the meaning of Code Section 409A) against any and
all amounts owed by Executive to the Company or an Affiliated Company due to
Executive’s material breach of this Agreement, fraudulent or dishonest conduct,
or conviction of a felony with respect to assets of the Company or an Affiliated
Company.

 

-5-



--------------------------------------------------------------------------------



 



10. Tax Gross-Up. Section 22 (related to certain tax gross-up payments) is
amended by adding the following new paragraph at the end thereof:
To address compliance with Code Section 409A, the parties agree that the
payments by Company described in this Section 22 will in no event be made later
than (i) in the case of a payment to reimburse the Executive for taxes
(including interest, penalties, or other similar items) paid to any taxing
authority, the end of the calendar year after the calendar year in which the
Executive remits those amounts to the taxing authority; (ii) in the case of a
payment to reimburse the Executive for the costs, fees, and expenses of tax or
accounting services, the end of the calendar year after the calendar year in
which such amounts are incurred by the Executive; and (iii) in the case of a
payment to reimburse the Executive for costs and expenses incurred in connection
with a tax audit or related administrative or legal proceeding, the end of the
calendar year after the calendar year in which the taxes subject to the audit or
related proceeding are remitted to the taxing authority or where as a result of
the audit or related proceeding no taxes are remitted the end of the calendar
year after the calendar year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of any litigation resulting
from the audit. Further, with respect to any of the foregoing amounts, the
amounts paid or reimbursed in any calendar year will not affect the amount paid
or reimbursed in any other calendar year, and the right to payment or
reimbursement of any such costs or expenses will not be subject to liquidation
or exchange for any other benefit.
11. No Acceleration. A new Section 24 is added to the agreement to read as
follows:
24. No Acceleration. To the extent any amount payable under this Agreement is
deferred compensation within the meaning of Code Section 409A or is otherwise
subject to Code Section 409A then, except as otherwise permitted by law, the
time or schedule of any such payment under this Agreement will not be
accelerated, and no interpretation, modification, alteration, amendment, or
complete or partial termination of this Agreement, or any provision of this
Agreement, will cause or permit acceleration of the time or schedule of any
payment of such amounts under this Agreement.

 

-6-



--------------------------------------------------------------------------------



 



12. Indemnification. The Company agrees to indemnify and hold harmless the
Executive from and against any taxes, penalties, or interest (“Taxes”) that may
be imposed on or assessed against the Executive by reason of the failure of any
amounts paid or payable under the Agreement to satisfy the requirements of Code
Section 409A due to either (i) an alleged deficiency in the form of the
Agreement, or (ii) the Company’s failure to follow the terms of the Agreement,
unless the imposition or assessment of such Taxes is due to failure by the
Executive to agree to any modifications to the Agreement, or to take any other
actions, that are, in the opinion of legal counsel to the Company, necessary to
permit the Agreement, and the amounts paid or payable under the Agreement, to
continue to satisfy the requirements of Code Section 409A. In the event any such
Taxes are assessed or proposed to be assessed against the Executive, the
Executive will notify the Company of such assessment or proposed assessment
within 30 days, and the Executive will, if requested by the Company, contest the
assessment of such Taxes in such forums and proceedings as the Company may deem
appropriate, utilizing counsel selected by the Company, so long as the Company
pays or provides for all the costs and expenses associated with such contest(s),
including, but not limited to, paying or reimbursing (within five business days
after request by the Executive) costs of counsel and providing advance payment
or deposit of any taxes, penalties, or interest deemed necessary or appropriate
by the Company. Upon final assessment of any Taxes for which the Executive is
entitled to indemnification hereunder, the Company will either (A) pay such
Taxes on the Executive’s behalf when due, or (B) reimburse the Executive for
payment of such Taxes within five business days after such payment by the
Executive. In addition, in the event the Executive becomes entitled to
indemnification for Taxes hereunder, the Company will make a gross-up payment to
the Executive in an amount such that, after payment by the Executive of all
Taxes imposed with respect to the indemnification payment(s) hereunder and such
gross-up payment the Executive retains an amount equal to the gross amount of
such indemnification payment(s) (or, in the event the Company’s indemnification
obligation is satisfied by direct payment of Taxes on the Executive’s behalf,
the Executive has no out-of-pocket expense for payment of Taxes related to such
indemnification payment(s)).
The right to indemnification for Taxes hereunder, and the right to payment or
reimbursement of expenses in connection with the contest of the assessment of
such Taxes, is intended to meet the requirements of a fixed schedule of payments
for purposes of Code Section 409A. Accordingly, (i) in the case of a payment to
reimburse the Executive for taxes (including interest, penalties, or other
similar items) paid to any taxing authority, such amounts will be paid or
reimbursed not later than the end of the calendar year after the calendar year
in which the Executive remits those amounts to the taxing authority; (ii) in the
case of a payment to reimburse the Executive for the costs, fees, and expenses
of tax or accounting services, such amounts will be paid or reimbursed not later
than the end of the calendar year after the calendar year in which such amounts
are incurred by the Executive; and (iii) in the case of a payment to reimburse
the Executive for costs and expenses incurred in connection with a tax audit or
related administrative or legal proceeding, such amounts will be paid or
reimbursed not later than the end of the calendar year after the calendar year
in which the taxes subject to the audit or related proceeding are remitted to
the taxing authority or where as a result of the audit or related proceeding no
taxes are remitted the end of the calendar year after the calendar year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of any litigation resulting from the audit. Further, with respect to
any of the foregoing amounts, the amounts paid or reimbursed in any calendar
year will not affect the amount paid or reimbursed in any other calendar year,
and the right to payment or reimbursement of any such costs or expenses will not
be subject to liquidation or exchange for any other benefit.

 

-7-



--------------------------------------------------------------------------------



 



13. Remaining Provisions. The remaining provisions of the Agreement will
continue in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                  SPIRIT AEROSYSTEMS, INC.            
 
               
By:
  /s/ Gloria Farha Flentje 
 
      /s/ Ulrich Schmidt 
 
   
Name:
  Gloria Farha Flentje 
 
      Ulrich Schmidt     Title:   Senior Vice President,                 Human
Resources and Administration                              
 
  “Company”       “Executive”    

 

-8-